Upon reading and filing the attached petition of the State Board of Law Examiners and upon motion of Glen P. Powrie, attorney for petitioner, pursuant to the rules of this court, and it appearing that the allegations of the petition are true,
It Is Ordered, That Tilmer Eugene Thompson be and he is hereby suspended from the practice of law until the final determination of any appeal taken from his conviction as alleged in said petition.
Dated May 4, 1964.
By The Court
Oscar R. Knutson
Chief Justice